Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/1234 has been entered.
Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 9, and 16 are amended
b.	This is a first action on the merits based on Applicant’s claims submitted on 07/06/2021.

Response to Arguments

Regarding claims 1, 9, and 16 previously objected for minor informalities, claims 1, 9, and 16 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant has amended claim 1 to include “based on whether the network node is a controller that has lost network connectivity or an edge network device that has lost network connectivity, performing one of a first process or a second process in response to detecting a respective loss of network connectivity to the network node to obtain a health report of the network node, the first process and the second process including identification of at least one corresponding peer node from which the health report of the network node is to be received.”” on page 12, filed on 07/06/2021, with respect to Choudhury et al. US Pub 2016/0094398 (hereinafter “Choudhury”), have been fully considered but are moot, over the limitations of “performing one of a first process or a second process in response to detecting a respective loss of network connectivity”. Said limitations are newly added to the amended Claims 1, 9, and 16 and have been addressed in instant office action, as shown in sections Claim Rejections - 35 USC § 103 below, with newly identified prior art teaching from previously applied references Choudhury, Shevade, Altay, Shen, and Borikar, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 9-11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. US Pub 2016/0094398 (hereinafter “Choudhury”), and in view of Shevade et al. US Patent 10623285 (hereinafter “Shevade”). 
Regarding claim 1 (Currently Amended)
Choudhury discloses a method comprising:
detecting a loss of connectivity to a network node (“The controller can determine the demand put on the network because it has the end to end path requirements.  WD 110 forwards packets based on forwarding information 130 and link scheduling information 128.  In response to a network event, forwarding component 304 may re-route at least a portion of the network packets along the backup data channel.  The network event may be, for example, a link or node failure.  The controller may also compute detour data channels to handle fast reroute for any interior node failure.” [0093])
based on whether the network node is an edge network device (e.g. “edge nodes 30” [0043]; Fig. 1) that has lost network connectivity (“The network event may be, for example, a link or node failure.” [0093]), performing one of a second process in response to detecting a respective loss of network connectivity to the network node (“Once a mesh node has joined the network and is forwarding traffic, it continues to send periodic messages to its neighbors.  If a link or node fails, it is discovered via this mechanism.  The nodes around the failure each independently figure out this change, and switch the impacted paths to their pre-configured detours.” [0055]), to obtain a health report of the network node (“each node exchanges messages with its neighbors to check which links and nodes are active.  Each node then reports this information via a Hello message, which is sent to the neighboring node with the shortest path to the Controller 35.  The latter forwards this message to the Controller 35, which is thus notified of the topology change.  The Controller 35 re-computes the topology and the paths, and configures the required changes, if any, into the relevant nodes.  The path is repaired in a make before break fashion at the node adjacent to the failure.  Then the old portion of the path is removed. Note that if a detour becomes unused, it should not be deleted until all the paths that rely on it have been re-assigned.” [0055])
the first and second process including identification of at least one corresponding peer node (i.e. “node identifier”) from which the health report of the network node is to be received (“Using CCP topology discovery, topology indication module 250 may receive a list of node neighbors, with each neighbor including a node identifier, local port index, and remote port index, as well as a list of link attributes each specifying a port index, bandwidth, expected time to transmit, shared link group, and fate shared group, for instance.” [0128]; [0137])
obtaining the health report of the network node from the at least one corresponding peer node (“An Edge Node 30 discovers its neighbors via CCP on the interfaces to which CCP is configured.” [0049]; “each node exchanges messages with its neighbors to check which links and nodes are active.  Each node then reports this information via a Hello message, which is sent to the neighboring node with the shortest path to the Controller 35.” [0055]; [0065]) according to either the first process or the second process selected based on whether the network node is the controller or the edge network device (as aforementioned above); and
analyzing the health report (“A SRT Down message (see FIG. 15) may be used to indicate to a sending node that the SRT over which it has sent packet has broken.” [0173-0175]) to determine root cause of the loss of connectivity (“The SRT Down Reason Code specifies the reason the SRT went down.” [0182]).
Choudhury does not specifically teach based on whether the network node is a controller that has lost network connectivity, performing one of a first process in response to detecting a respective loss of network connectivity to the network node to obtain a health report of the network node, the first process including identification of at least one corresponding peer node from which the health report of the network node is to be received; obtaining the health report of the network node from the at least one corresponding peer node according to the first process selected based on whether the network node is the controller; and analyzing the health report to determine root cause of the loss of connectivity
 Shevade discloses based on whether the network node is a controller (e.g. “primary PPE 1210A” in Fig. 12) that has lost network connectivity (“the secondary PPE may be granted the primary role on the event of a failure at the primary PPE (or in the event that the probability of a potential failure of the primary PPE, as estimated by a health management service, exceeds a threshold)” col. 11, lines 26-30), performing one of a first process in response to detecting a respective loss of network connectivity to the network node to obtain a health report of the network node (“in response to a determination that a failure may have occurred at the primary PPE (e.g., that a probability of a failure at the primary PPE is above a threshold), a health monitoring service of the provider network may rapidly initiate a transition of the secondary PPE to a primary role in some embodiments.” Col. 6, lines 11-17), the first process including identification of at least one corresponding peer node (e.g. “secondary PPE 1210B” in Fig. 12) from which the health report of the network node is to be received (“a routing service of the provider network may be responsible for initially designating one of the PPEs as the primary or active PPE and another as the secondary or passive PPE.” Col. 6, lines 17-20);
obtaining the health report of the network node from the at least one corresponding peer node (i.e. “peer health checks 1250” in Fig. 12) according to the first process selected based on whether the network node is the controller (as afore-mentioned above); and 
analyzing the health report to determine root cause of the loss of connectivity (“At least two stages or modes of analysis may be performed on the health metrics data collected over a particular time period in some embodiments.  In a first phase, a relatively rapid analysis may be undertaken (e.g., using a few selected key metrics) that determines whether the probability of a failure at a monitored resource is above a first threshold.  If the probability is above the threshold, a rapid-response mitigation action may be undertaken, e.g., by making configuration changes that have the effect of replacing the primary PPE with its corresponding secondary.  In some scenarios, a first analysis that results in such a mitigation action may then be followed by a more detailed secondary analysis, e.g., to determine whether additional longer-term remedial actions should to be taken.  If the resource whose failure probability exceeded the threshold is found to be experiencing longer term problems, or the probability of failure determined using the detailed analysis increases even further, for example, the problematic resource may be taken offline and replaced by a new resource (e.g., a new instance and/or a new instance host) in some embodiments.  Thus, by examining health metrics collected from a variety of sources, and by performing several different analyses at respective levels of detail, resource health status may be determined with a higher degree of soundness and completeness than may be possible using some conventional health monitoring techniques.” Col. 8, lines 25-50).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller to include Shevade’s multi-mode health monitoring service in order to make packet forwarding more efficient and optimal especially during fault recovery (Shevade [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Shevade’s multi-mode health monitoring service into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Choudhury, as modified by Shevade, previously discloses the method of claim 1, further comprising: 
Choudhury further discloses determining that the network node is the controller (e.g. “controller 35” [0043]; Fig. 1); and
performing the first process (i.e. using “Flood Reply Message” [0169]; “Keepalive message” [0171-0172]) to obtain the health report of the network node (“the cloud control protocol (CCP) allows network nodes to discover their neighbors and report these neighbors to controller 200.  Controller 200 can compute the topology of the network based on the reports received by controller 200.  Given this topology, in some examples the controller may then compute paths through the network and install forwarding tables in the network nodes to support packet switching between any two nodes in the network.  This protocol does not rely on the data plane to be established before the topology can be discovered.  Controller 200 can establish a control channel between controller 200 and each of WAPs 12 and/or WDs 14 independent of the data channel.” [0110]).

Regarding claim 3
Choudhury, as modified by Shevade, previously discloses the method of claim 2, wherein the first process comprises:
Shevade further discloses identifying a peer controller of the network node (e.g. “secondary PPE 1210B” in Fig. 12); 
sending a panic signal (i.e. “heartbeat message”) to the peer controller (“The peer health checks may, for example, comprise transmitting a query similar to a heartbeat message from a source PPE to a destination PPE, and measuring the time taken by the destination to respond.” Col. 25, lines 22-25);
receiving an acknowledgement from the peer controller in response to the panic signal (“in response to a determination that a failure may have occurred at the primary PPE (e.g., that a probability of a failure at the primary PPE is above a threshold), a health monitoring service of the provider network may rapidly initiate a transition of the secondary PPE to a primary role in some embodiments.  In at least some embodiments, a routing service of the provider network may be responsible for initially designating one of the PPEs as the primary or active PPE and another as the secondary or passive PPE.” Col. 6, lines 11-17); and
receiving the health report of the network node from the peer controller (i.e. “peer health checks 1250” in Fig. 12).

Regarding claim 5
Choudhury, as modified by Shevade, previously discloses the method of claim 1, further comprising:
Choudhury further discloses identifying the network node as the edge network device (e.g. “edge nodes 30” [0043]; Fig. 1); and
performing the second process to obtain the health report of the network node (“each node exchanges messages with its neighbors to check which links and nodes are active.  Each node then reports this information via a Hello message, which is sent to the neighboring node with the shortest path to the Controller 35.  The latter forwards this message to the Controller 35, which is thus notified of the topology change.  The Controller 35 re-computes the topology and the paths, and configures the required changes, if any, into the relevant nodes.  The path is repaired in a make before break fashion at the node adjacent to the failure.  Then the old portion of the path is removed. Note that if a detour becomes unused, it should not be deleted until all the paths that rely on it have been re-assigned.” [0055]).
	
Regarding claim 9 (Currently Amended)
Choudhury discloses a network management appliance (e.g. “controller 200” in Fig. 4) comprising:
one or more memories having computer-readable instructions stored therein (“computer-readable storage medium (again, not shown in FIG. 4), such as non-transitory computer-readable mediums including a storage device (e.g., a disk drive, or an optical drive) or a memory (such as Flash memory or random access memory (RAM)) or any other type of volatile or non-volatile memory, that stores instructions to cause the one or more processors to perform the techniques described herein.” [0099]); 
and one or more processors (“Control unit 202 may include one or more processors” [0099]) configured to execute the computer-readable instructions to: 
detect a loss of connectivity to a network node;
based on whether the network node is a controller that has lost network connectivity or an edge network device that has lost network connectivity, perform one of a first process or a second process in response to detecting a respective loss of network connectivity to the network node to obtain a health report of the network node, the first process and the second process including identification of at least one corresponding peer node from which the health report of the network node is to be received; 
obtain the health report of the network node from the at least one corresponding peer node according to either the first process or the second process selected based on whether the network node is the controller of the edge network device; and
analyze the health report to determine root cause of the loss of connectivity.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10
The network management appliance of claim 9, wherein the one or more processors are configured to execute the computer-readable instructions to:
determine that the network node is the controller; and
perform the first process to obtain the health report of the network node.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 10 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 11
The network management appliance of claim 10, wherein the first process comprises: 
identifying a peer controller of the network node;
sending a panic signal to the peer controller;
receiving an acknowledgement from the peer controller in response to the panic signal; and
receiving the health report of the network node from the peer controller.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 13
The network management appliance of claim 9, wherein the one or more processors are configured to execute the computer-readable instructions to:
identify the network node as an edge network device; and
perform the second process to obtain the health report of the network node.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 13 corresponds to 

Regarding claim 16 (Currently Amended)
One or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors cause the one or more processors to:
detect a loss of connectivity to a network node;
based on whether the network node is a controller that has lost network connectivity or an edge network device that has lost network connectivity, perform one of a first process or a second process in response to detecting a respective loss of network connectivity to the network node to obtain a health report of the network node, the first process and the second process including identification of at least one corresponding peer node from which the health report of the network node is to be received; 
obtain the health report of the network node from the at least one corresponding peer node according to either the first process or the second process selected based on whether the network node is the controller or the edge network device; and
analyze the health report to determine root cause of the loss of connectivity.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 17
The one or more non-transitory computer-readable media of claim 16, wherein the execution of the computer-readable instructions by the one or more processors cause the one or more processors to:
determine that the network node is the controller; and
perform the first process to obtain the health report of the network node.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 17 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 18
The one or more non-transitory computer-readable media of claim 17, wherein the first process comprises:
identifying a peer controller of the network node; sending a panic signal to the peer controller;
receiving an acknowledgement from the peer controller in response to the panic signal; and
receiving the health report of the network node from the peer controller.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 18 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 19
The one or more non-transitory computer-readable media of claim 16, wherein the execution of the computer-readable instructions by the one or more processors cause the one or more processors to:
identify the network node as the edge network device; and
perform the second process to obtain the health report of the network node.
The scope and subject matter of non-transitory computer readable medium claim 19 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 19 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 4, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, in view of Shevade, and further in view of Altay et al. US Pub 2019/0312784 (hereinafter “Altay”). 
Regarding claim 4
Choudhury, as modified by Shevade, previously discloses the method of claim 3, 
Choudhury and Shevade do not specifically teach wherein the peer controller is in full mesh with the network node and has a same controller group identifier as the network node.
In an analogous art, Altay discloses wherein the peer controller is in full mesh with the network node (“According to an aspect of this invention, a relay or mesh network can be conceived with a special SDN controller, called `controller`, which provides a centralized control of the underlying wireless nodes primarily for topology management.  The controller can be a single centralized entity, or it can be a group of controllers that pose as a single entity.  Handling of a group of controllers using the master/slave architecture, for example, using a clustering software such as JGroups is well understood in prior art.” [0009]) and has a same controller group identifier as the network node (“Base station in each mesh node and controller must be configured with a different cell id and Tracking Area Code (TAC) in 4G/LTE [or a different Location Area Code (LAC) in GSM/3G] to distinguish them, but with the same Public Land Mobile Network (PLMN) ID to group those as part of the same mesh network.” [0058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, as modified by Shevade, to include Altay’s method of control messaging exchange between a controller and each mesh node in order to make packet forwarding more efficient and optimal especially during fault recovery (Altay [0012-0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Altay’s method of control messaging exchange between a controller and each mesh node into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Choudhury, as modified by Shevade, previously discloses the method of claim 5, wherein the second process comprises:
Shevade further discloses sending a panic signal (i.e. “heartbeat message”) to the peer edge network device (i.e. “checks between different PPE pairs (which may be referred to as inter-PPE-pair health checks)” col. 25, lines 16-18);
receiving an acknowledgement from the peer edge network device in response to the panic signal (“In response to a determination, at a decision node 1060, based on such a first analysis, that a probability that the monitored resource is in an unhealthy state is above a threshold, a rapid-response mitigation action may be initiated in some embodiments.  Different types of rapid-response actions may be taken for different types of monitored nodes.” Col. 22, lines 58-64); and
receiving the health report of the network node from the peer edge network device (i.e. “peer health checks 1250” in Fig. 12).
Choudhury and Shevade do not specifically teach identifying a peer edge network device over a data plane of a corresponding network.
In an analogous art, Altay discloses identifying a peer edge network device over a data plane of a corresponding network (“A typical SDN is decoupled into two planes: a data plane comprised of `switches`, which perform data forwarding, and a control plane connecting all switches to a `controller`, which calculates routes and sends routing information to the switches in the form of `flow-tables`.  Doing so, the packet forwarding and route calculation tasks are completely decoupled.  The switches perform fast packet forwarding without needing to process reachability information for route calculation, while the controller performs fast calculation of routes for all switches.” [0007]); 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, as modified by Shevade, to include Altay’s method of control messaging exchange between a controller and each mesh node in order to make packet forwarding more efficient and optimal especially during fault recovery (Altay [0012-0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Altay’s method of control messaging exchange between a controller and each mesh node into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
The network management appliance of claim 11, wherein the peer controller is in full mesh with the network node and has a same controller group identifier as the network node.


Regarding claim 14
The network management appliance of claim 13, wherein the second process comprises:
identifying a peer edge network device over a data plane of a corresponding network; 
sending a panic signal to the peer edge network device;
receiving an acknowledgement from the peer edge network device in response to the panic signal; and
receiving the health report of the network node from the peer edge network device.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 14 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 20
The one or more non-transitory computer-readable media of claim 19, wherein the first process comprises:
identifying a peer edge network device over a data plane of a corresponding network; 
sending a panic signal to the peer edge network device;
receiving an acknowledgement from the peer edge network device in response to the panic signal; and
receiving the health report of the network node from the peer edge network device.
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, in view of Shevade and Altay, and further in view of Shen et al. US Pub 2019/0260845 (hereinafter “Shen”). 
Regarding claim 7
Choudhury, as modified by Shevade and Altay, previously discloses the method of claim 6, wherein identifying the peer edge network device comprises: 
Choudhury/Shevade/Altay do not specifically teach determining a weighted score for each candidate peer edge network device within each zone in which the network node resides; and selecting a candidate peer edge network device with the highest weighted score among all candidate peer edge network devices, as the peer edge network device.
In an analogous art, Shen discloses determining a weighted score for each candidate peer edge network device within each zone in which the network node resides (“a shared storage module, for, ranking information data from the highest to the lowest according to their popularity in a whole zone of all information data in a data center, and the current information data to be cached are each stored into a selected edge computing node until all the edge computing nodes become full” [0035]); and
selecting a candidate peer edge network device with the highest weighted score among all candidate peer edge network devices, as the peer edge network device (“wherein the selected edge computing nodes are nodes that have free zone-shared storage space and have the highest access weight for the current information data to be cached.” [0035]).
(Shen [Abstract). Thus, a person of ordinary skill would have appreciated the ability to incorporate Shen’s caching method of edge computing into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Choudhury, as modified by Shevade, Altay, and Shen, previously discloses the method of claim 7, 
Shen further discloses wherein the weighted score is a weighted sum of a plurality of factors for a corresponding candidate peer edge network device, each of the plurality of factors being indicative of a performance characteristic (e.g. “average delivery latency”, “average user request arrival rate’, “popularity” [0055]) of the corresponding candidate peer edge network device (“Specifically, a weighted sum is calculated for individual information data in the following manner by using the average user request arrival rate calculated in advance for each edge computing node and popularity distribution for these information data calculated in advance for each edge computing node, to obtain the zone-wide popularity for each information data.” [0085]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, in view of Shevade and Altay, and further in view of Borikar et al. US Pub 2020/0278935 (hereinafter “Borikar”). 
Regarding claim 15
Choudhury, as modified by Shevade and Altay, previously discloses the network management appliance of claim 9, wherein
Altay further discloses a network in which the controller, the network node and the corresponding peer node operate is a software-defined network (“According to an aspect of this invention, a relay or mesh network can be conceived with a special SDN controller, called `controller`, which provides a centralized control of the underlying wireless nodes primarily for topology management.  The controller can be a single centralized entity, or it can be a group of controllers that pose as a single entity.” [0009]; [0007-0008]); and
Choudhury, Shevade, and Altay do not specifically teach the controller is a vManage component of the software-defined network.
In an analogous art, Borikar discloses the controller is a vManage component of the software-defined network (“SD-WAN vManage” [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s mesh network with a controller, as modified by Shevade and Altay, to include Borikar’s method for optimizing utilization of an address translation cache in order to make packet forwarding more efficient and optimal especially during fault recovery (Borikar [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Borikar’s method for optimizing utilization of an address translation cache into Choudhury’s mesh network with a controller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416